Pierce, J.
This is an action of contract in which the plaintiff claims to recover for ’services as a police officer of the defendant city, from April 24, 1916, to October 10, 1916.
At the trial without a jury, it was admitted or found on the testimony that on April 24, 1916, the plaintiff was a police officer duly appointed under the civil service laws and rules of the Commonwealth; that on that day, to the city marshal, he tendered his resignation orally to take effect immediately, and in writing to take effect on May 1, 1916; that on the same day, after the plaintiff had tendered his said resignátion, the city marshal suspended the plaintiff by a written order, wherein the plaintiff was charged with drunkenness; that on April 25, 1916, the city marshal reported to the mayor of the defendant city that he had 'suspended the plaintiff for drunkenness and also handed him the written resignation addressed “To the Mayor and Honorable Board of Aldermen;” that the mayor gave to the city clerk, who is clerk of the board of aldermen, the marshal’s report and the plaintiff’s resignation, and they were filed; that on April 27, 1916, *572the plaintiff wrote the mayor and board of aldermen that he withdrew his resignation and asked for a public hearing on the charges upon which the marshal had suspended him, which charges, it is admitted, had not then been filed by the city marshal in the city clerk’s office; that at the next meeting of the board of aldermen, on May 1, 1916, it was voted to give the plaintiff a public hearing on May 8, 1916, at a special meeting; that on May 8, 1916, .the plaintiff stated to the city solicitor of Newburyport, and his counsel to the president of the board of aldermen, that “he wanted to get away from the police department with a clear record;” that these statements were made known to the board of aldermen; that thereupon the board of aldermen passed the following order: “Ordered, that the resignation of George G. Ladd as a member of the police force of the City be and is hereby accepted as requested by him in his communication of April 24, 1916. Be it further ordered that if any charges have been preferred against him by any one in authority said charges be withdrawn and expunged from any record, if same have been recorded, thereby making said record clear. Be it further ordered that George G. Ladd be given a copy of this order;” that the plaintiff was given a copy of this order as therein provided and neither he nor his counsel made objection or protest against the same; that after the vote of May 8, 1916, the city solicitor said to the plaintiff, “Ladd, how does it suit you?” to which inquiry the plaintiff replied, “Squire, I have just what I wanted. I don’t want anything to do with the police force, and I have got away with a clear record, and there is nothing against me; ” that thereupon and immediately thereafter the mayor made a nomination in writing of a person to.succeed the plaintiff, the nomination was confirmed at a public- meeting and no protest was made against the appointment of a successor to the plaintiff.
Upon the foregoing facts, and the inferences to be drawn therefrom, the presiding judge was warranted in finding and ruling, as he did, that the plaintiff waived all rights to a hearing and acquiesced in all that was done by the board of aldermen at the meeting of the board, May 8, 1916. This finding disposes of the plaintiff’s claim for salary, and required a ruling in favor of the defendant. Phillips v. Boston, 150 Mass. 491. Malcolm v. Boston, 173 Mass. 312, 318. There was no error in admitting the *573testimony of Nelson, and, if so, it was not prejudicial to the plaintiff. Old Colony Railroad v. Boston, 189 Mass. 116, 122.
In accordance with the stipulation contained in the report, judgment is to be entered for the defendant.

So ordered.